Hamilton, Judge,
delivered the following opinion:
This is an application hy a United States marine on duty at Santo Domingo city for naturalization under the Act of June *34930, 1914, 38 Stat. at L. 395, chap. 130. Tbe applicant exhibits tbe official papers showing bis service and. discharge, and recommendation for re-enlistment, and testimony that be is now serving under such re-enlistment. He makes tbe necessary proof as to bis 'opinions and attachment to the Constitution. There seems to be no reason why be is not eligible, provided this court has jurisdiction.
Tbe applicant does not reside and is not stationed in Porto Rico. He has been in Santo Domingo for a short time, but has been mainly on board national war vessels for tbe past five years. He has come over to Porto Rico as tbe nearest judicial district of tbe United States, for tbe purpose of making tbe necessary proof and receiving bis naturalization certificate. Has this court jurisdiction?
It has jurisdiction of bis person because be is present before tbe court in person, and makes tbe necessary proof himself and submits to tbe jurisdiction. Nothing is said in tbe law about tbe residence for tbe purposes of such an application, as there is in tbe general naturalization law in regard to tbe residence of applicants'for general naturalization. In tbe nature of the case it would seldom happen that a member of tbe Army or Navy could be considered as a resident of my judicial district; and particularly is this true at present of tbe Army, which is intended'for service abroad, and at any time of tbe Navy, for a ship is designed to sail tbe seas, and not to remain in port. It would seem that this act is intended to cover just such cases as tbe present, and to give any district court of tbe United States jurisdiction to naturalize any sailor on an American war vessel who comes before tbe court for that purpose. Tbe application, therefore, will be granted. ■
It is so ordered.